Exhibit 10.1 HOME FEDERAL BANK AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the 13th day of January 2010, between Home Federal Bank formerly known as “Home Federal Savings and Loan Association” (the “Association” or the “Employer”), a federally chartered savings and loan association which is the wholly owned subsidiary of Home Federal Bancorp, Inc. of Louisiana (the “Corporation”), and James R. Barlow (the “Executive”). WITNESSETH WHEREAS, the Executive is currently employed as President and Chief Operating Officer of the Association pursuant to an employment agreement between the Association and the Executive entered into as of February 21, 2009 (the “Association Employment Agreement”); WHEREAS, the Association desires to amend and restate the Association Employment Agreement in order to revise the term of the Association Employment Agreement as well as make certain other changes; WHEREAS, the Association desires to assure itself of the continued availability of the Executive’s services as provided in this Agreement; and WHEREAS, the Executive is willing to serve the Association on the terms and conditions hereinafter set forth. NOW THEREFORE, in consideration of the mutual agreements herein contained, and upon the other terms and conditions hereinafter provided, the Association and the Executive hereby agree as follows: 1.Definitions.The following words and terms shall have the meanings set forth below for the purposes of this Agreement: (a) Annual Compensation.The Executive’s “Annual Compensation” for purposes of determining severance payable under this Agreement shall be deemed to mean the sum of (i) the annual rate of Base Salary as of the Date of Termination, and (ii) the cash bonus, if any, earned by the Executive for the calendar year immediately preceding the year in which the Date of Termination occurs. (b)Base Salary.“Base Salary” shall have the meaning set forth in Section 3(a) hereof. (c)Cause.
